Citation Nr: 0117848	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-20 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right forearm with scarring, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation residuals of a 
shell fragment wound of the left forearm with scarring and 
hypesthesia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The veteran was afforded a personal hearing before a 
Hearing Officer at the RO in October 1999.  A transcript of 
the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The evidence of records shows that the residuals of the 
shall fragment wounds of the veteran's forearms are 
manifested by scars which are not tender, painful, subject to 
repeated ulceration, or productive of functional impairment; 
there is no muscle injury and any neurological impairment 
from the service-connected disabilities is not more than 
mild.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right forearm 
with scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805, 
§ 4.124a, Diagnostic Code 8515 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the left forearm 
with scarring and hypesthesia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805, § 4.124a, Diagnostic Code 8515 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for higher evaluations for his shell fragment 
wound residuals.  The RO has found the claims to be well 
grounded, obtained all available medical records pertinent to 
these claims and provided the veteran with a current VA 
examination of these disabilities.  There is no outstanding 
information or evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.

There are no available service medical records pertaining to 
treatment of the veteran's shell fragment wounds.  The report 
of the veteran's examination for discharge notes that he had 
sustained shrapnel wounds of his right and left arms and had 
not required hospitalization for the injuries.  Scars were 
noted to be present on both of the veteran's forearms.  The 
scars were considered non-symptomatic and non-disabling.  

Service connection for a gunshot wound of the right and left 
arms was granted in May 1946.  A 10 percent disability 
evaluation was assigned.  

In February 1947, the veteran was afforded a VA general 
medical examination.  He reported sustaining shell fragment 
wounds of his right and left arms in February 1943.  He said 
he was hospitalized for one week due to the injuries.  He 
denied having any trouble since that time.  There was a one-
inch scar on the left forearm.  The scar was linear, well 
healed, non-adherent, and non-painful.  There was no muscle 
involvement.  A scar on the right arm was circular non-
adherent, non-painful, and well healed with no muscle group 
involvement.  The diagnoses were shell fragment wound of the 
left forearm with a slight scar as a residual and shell 
fragment wound of the right forearm with a slight scar as a 
residual.

By a rating action dated in March 1947, the 10 percent 
disability evaluation assigned for gunshot wound scars of the 
left and right forearms was reduced to noncompensable.  In 
July 1949, the veteran was granted a 10 percent disability 
rating for the gunshot wound scar of the right arm.  This was 
based on the findings on a June 1949 VA examination of 
scaling and inflammation of the scar.  A noncompensable 
disability rating was assigned for the gunshot wound scar of 
the left arm.  

A November 1978 VA examination showed mild hypesthesia of the 
shell fragment wound scar of the left arm, and that the shell 
fragment wound scar of the right arm was depressed and 
adherent.  Following this examination, a 10 percent 
disability evaluation was assigned for the shell fragment 
wound scar of the left arm with hypesthesia.  Those ratings 
remained in effect when the veteran's current claim for an 
increased evaluation was filed in May 1999.

In June 1999, the veteran was afforded a VA neurological 
examination.  He reported going to the Canandaigua VA Medical 
Center (VAMC) for his shell fragment wound scars on multiple 
occasions.  However, he said nothing could be done to help 
him.  He stated there were no aggravating or alleviating 
factors.  The veteran complained of intermittent and variable 
numbness and tingling involving various digits of both hands.  
He talked primarily of numbness and tingling, and did not 
complain of pain, weakness, fatigue, or functional loss.  He 
had a fairly good grip strength for someone his age.  The 
veteran could touch the skin of this hands and wrists without 
experiencing numbness.  He was able to touch the fingers of 
his hand to his palm, and he could touch his thumb to his 
fingers.  There was no evidence of paralysis, neuritis, or 
neuralgia.  There was also no muscle wasting or atrophy.  The 
diagnoses were variable and intermittent paresthesia of both 
hands secondary to shell fragment wounds of both arms.

The veteran was also afforded a VA dermatology examination in 
June 1999.  He stated that he sustained shell fragment wounds 
of both arms and that the shrapnel was removed at a local 
hospital.  He denied having any infections.  The veteran had 
no current symptoms in reference to his scars.  The scars 
were really not visible to the examiner.  There were several 
small, depigmented areas on both forearms.  However, the 
examiner was not sure whether these were scars from the 
shrapnel wounds.  Basically, there were no scars visible.  
There was no elevation, depression, keloid formation, edema, 
or discoloration.  The diagnosis was "imperceivable" shrapnel 
wound scars on both forearms.  

Outpatient treatment records from the Canandaigua VAMC dated 
from March 1981 to August 1999 were associated with the 
claims folder.  Those records document that the veteran was 
followed for diabetes mellitus and degenerative joint 
disease, mostly in the cervical and lumbar spine.  In April 
1999, when the veteran was seen for complains related to 
degenerative arthritis in his neck, he denied any severe pain 
in his arms, but did endorse having some tingling in the 
right arm.  In this regard, he gave a history of a shrapnel 
injury to the right arm with paralysis of a nerve.  The 
veteran's grip strength was equal, although power was 
diminished to maybe 3 out of 5.  Deep tendon reflexes of the 
upper extremities were plus one and symmetric.  The 
assessment, in pertinent part, was degenerative arthritis of 
the cervical spine.

The veteran was evaluated in August 1999 for complaints of 
increased pain in his forearms.  He said he had a lot of 
aching in the forearms, and that the strength in his arms was 
not as good as it used to be.  He stated he was still able to 
function well.  He had trouble with range of motion of the 
cervical spine.  The assessment was degenerative arthritis 
and chronic pain in the arms related to old shrapnel nerve 
injury and aggravated by degenerative joint disease of the 
cervical spine.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in October 1999.  He stated that he had 
chronic pain in both arms.  He said he had noticed a decrease 
in strength.  He indicated that he was capable of performing 
activities of daily living.  With the exception of aspirin, 
he denied taking any medication to treat his bilateral arm 
problem.  The veteran testified that most of his problems 
were caused by the arthritis in his cervical spine.  He 
lamented about not being service-connected for his arthritis.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Under Diagnostic Code 7805, scars, other than disfiguring 
scars or burn scars, are to be rated based on limitation of 
function of part affected.  Alternatively, superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Superficial scars which are poorly nourished with 
repeated ulceration warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
median nerve of either upper extremity.  Moderate incomplete 
paralysis of the median nerve of the major upper extremity is 
rated as 30 percent disabling.  Moderate incomplete paralysis 
of the median nerve of the minor upper extremity is rated as 
20 percent disabling. 

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where separate and distinct manifestations have arisen from 
the same injury, separate disability ratings may be assigned, 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet.App. 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 38 
C.F.R. § 4.69 (2000).

As indicated above, the record shows that the veteran's 
shrapnel wound scars are nearly invisible, and that the scars 
are not tender, painful or poorly nourished with repeated 
ulceration.  There is also no evidence that the scars are 
productive of functional impairment.  In fact, the VA 
examiner noted that the veteran's grip strength was fairly 
good for someone the veteran's age.  Therefore, the veteran 
does not currently meet the schedular criteria for a 
compensable evaluation under Diagnostic Code 7803, 7804, or 
7805.

An increased evaluation under Diagnostic Code 8515 is also 
unwarranted.  The veteran currently experiences intermittent 
tingling and numbness of both hands.  On examination, there 
was no objective indication of pain, weakness, fatigue, or 
functional loss.  There was also no evidence of paralysis, 
neuritis, or neuralgia.  In other words, the neurological 
involvement is wholly sensory.  The neurological impairment 
caused by the shrapnel wounds is no more than mild.

The Board further notes that the report of the February 1947 
VA general medical examination clearly indicates that there 
was no muscle group involvement.  Moreover, there is no other 
evidence of muscle involvement.  Therefore, there is no basis 
for evaluating either disability on the basis of muscle 
injury..

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against both of the veteran's claims.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected shrapnel wound 
scars of the right and left arms.  In addition, the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment from the disabilities in question would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right forearm with scarring is 
denied. 






Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left forearm with scarring and 
hypesthesia is denied.



		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals

 

